
	
		II
		110th CONGRESS
		1st Session
		S. 582
		IN THE SENATE OF THE UNITED STATES
		
			February 14, 2007
			Mr. Smith (for himself,
			 Mr. Rockefeller,
			 Mr. Reed, and Mr. Alexander) introduced the following bill; which
			 was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to classify
		  automatic fire sprinkler systems as 5-year property for purposes of
		  depreciation.
	
	
		1.Short titleThis Act may be cited as the
			 Fire Sprinkler Incentive Act of
			 2007.
		2.FindingsThe Congress finds that—
			(1)the publication
			 of the original study and comprehensive list of recommendations in America
			 Burning, written in 1974, requesting advances in fire prevention through the
			 installation of automatic sprinkler systems in existing buildings have yet to
			 be fully implemented;
			(2)fire departments
			 responded to approximately 1,600,000 fires in 2005;
			(3)there were 3,675
			 non-terrorist related deaths in the United States and almost 17,925 civilian
			 injuries resulting from fire in 2005;
			(4)87 firefighters
			 were killed in 2005;
			(5)fire caused
			 $10,672,000,000 in direct property damage in 2005, and sprinklers are
			 responsible for a 70 percent reduction in property damage from fires in public
			 assembly, educational, residential, commercial, industrial and manufacturing
			 buildings;
			(6)fire departments
			 respond to a fire every 20 seconds, a fire breaks out in a structure every 61
			 seconds and in a residential structure every 79 seconds in the United
			 States;
			(7)the Station
			 Nightclub in West Warwick, Rhode Island, did not contain an automated sprinkler
			 system and burned down, killing 99 people on February 20, 2003;
			(8)due to an
			 automated sprinkler system, not a single person was injured from a fire
			 beginning in the Fine Line Music Café in Minneapolis after the use of
			 pyrotechnics on February 17, 2003;
			(9)the National Fire
			 Protection Association has no record of a fire killing more than 2 people in a
			 completely sprinklered public assembly, educational, institutional or
			 residential building where the system was properly installed and fully
			 operational;
			(10)sprinkler
			 systems dramatically improve the chances of survival of those who cannot save
			 themselves, specifically older adults, young children and people with
			 disabilities;
			(11)the financial
			 cost of upgrading fire counter measures in buildings built prior to fire safety
			 codes is prohibitive for most property owners;
			(12)many State and
			 local governments lack any requirements for older structures to contain
			 automatic sprinkler systems;
			(13)under the
			 present straight-line method of depreciation, there is a disincentive for
			 building safety improvements due to an extremely low rate of return on
			 investment; and
			(14)the Nation is in
			 need of incentives for the voluntary installation and retrofitting of buildings
			 with automated sprinkler systems to save the lives of countless individuals and
			 responding firefighters as well as drastically reduce the costs from property
			 damage.
			3.Classification
			 of automatic fire sprinkler systems
			(a)In
			 generalSubparagraph (B) of section 168(e)(3) of the Internal
			 Revenue Code of 1986 (relating to 5-year property) is amended by striking
			 and at the end of clause (v), by striking the period at the end
			 of clause (vi) and inserting , and , and by inserting after
			 clause (vi) the following:
				
					(vii)any automatic
				fire sprinkler system placed in service after the date of the enactment of this
				clause in a building structure which was placed in service before such date of
				enactment.
					.
			(b)Alternative
			 systemThe table contained in section 168(g)(3)(B) of the
			 Internal Revenue Code of 1986 (relating to special rule for certain property
			 assigned to classes) is amended by inserting after the item relating to
			 subparagraph (B)(iii) the following:
				
					
						
							
								(B)(vii)7
								
							
						
					.
			(c)Definition of
			 automatic fire sprinkler systemSubsection (i) of section 168 of
			 the Internal Revenue Code of 1986 is amended by adding at the end the
			 following:
				
					(18)Automated fire
				sprinkler systemThe term automated fire sprinkler
				system means those sprinkler systems classified under one or more of the
				following publications of the National Fire Protection Association—
						(A)NFPA 13,
				Installation of Sprinkler Systems,
						(B)NFPA 13 D,
				Installation of Sprinkler Systems in One and Two Family Dwellings and
				Manufactured Homes, and
						(C)NFPA 13 R,
				Installation of Sprinkler Systems in Residential Occupancies up to and
				Including Four Stories in
				Height.
						.
			(d)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
			
